           Case 1:20-cv-07300-PGG Document 4 Filed 09/11/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 VSEVOLOD GARANIN,
                                Plaintiff,
                   -against-                                     1:20-CV-7300 (PGG)
 DR. ILYA ELLIOT VAYNER M.D.;                                    TRANSFER ORDER
 OFFICE OF ELLIOT VAYNER M.D.,
 F.A.A.P.,
                                Defendants.

PAUL G. GARDEPHE, United States District Judge:

       Plaintiff Vsevolod Garanin, of Marlboro, New Jersey, appears pro se and asserts claims

under federal law, including claims under 42 U.S.C. §§ 1983 and 1985, as well as claims under

45 C.F.R. § 164.502(g), against Dr. Ilya Elliot Vayner M.D. and his medical practice, the Office

of Elliot Vayner M.D., F.A.A.P., which are both located on Staten Island, New York. 1 For the

following reasons, the Court transfers this action to the United States District Court for the

Eastern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       a judicial district in which any defendant resides, if all defendants are residents of
       the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.


       1
         Plaintiff has paid the relevant fees to bring this action. Under Rules 5.2(a)(2) and (3) of
the Federal Rules of Civil Procedure, a court submission must refer to a minor’s name by
mentioning only the minor’s initials, and must refer to an individual’s birth date by mentioning
only the individual’s birth year. But in his complaint, Plaintiff includes the full names and
complete birth dates of his minor children. Accordingly, in an abundance of caution, I have
directed the Clerk of Court to restrict electronic access to the complaint to a “case participant-
only” basis.
          Case 1:20-cv-07300-PGG Document 4 Filed 09/11/20 Page 2 of 3




28 U.S.C. § 1391(b). Under § 1391(c), for venue purposes, a “natural person” resides in the

district where the person is domiciled, and an “entity with the capacity to sue and be sued,” if a

defendant, resides in any judicial district where it is subject to personal jurisdiction with respect

to the civil action in question. See § 1391(c)(1), (2).

        Plaintiff alleges that both of the defendants reside on Staten Island, which is in Richmond

County, New York. He also alleges that the events giving rise to his claims occurred on Staten

Island. Staten Island, that is, Richmond County is not part of this judicial district, the Southern

District of New York. See 28 U.S.C. § 112(b) (the Southern District of New York is comprised of

the following New York State counties: New York (Borough of Manhattan), Bronx (Borough of

the Bronx), Westchester, Dutchess, Rockland, Orange, Putnam, and Sullivan). Because Plaintiff

does not allege that either defendant resides in this judicial district or that a substantial part of the

events or omissions giving rise to his claims arose in this judicial district, venue is not proper in

this Court under § 1391(b)(1) or (2).

        Richmond County is part of the Eastern District of New York. See § 112(c) (the Eastern

District of New York is comprised of the following New York State counties: Kings (Borough of

Brooklyn), Queens (Borough of Queens), Richmond (Borough of Staten Island), Nassau, and

Suffolk). Because Plaintiff asserts that the defendants reside in Richmond County, and that the

events giving rise to his claims occurred in Richmond County, venue lies in the United States

District Court for the Eastern District of New York. See § 1391(b)(1), (2). The Court therefore

transfers this action to that court. See 28 U.S.C. § 1406(a).

                                           CONCLUSION

        Plaintiff has consented to electronic service of Court documents. (ECF 2.) The Clerk of

Court is directed to transfer this action to the United States District Court for the Eastern District

of New York. This order closes this action.
                                                   2
          Case 1:20-cv-07300-PGG Document 4 Filed 09/11/20 Page 3 of 3




       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   September 11, 2020
          New York, New York

                                                          PAUL G. GARDEPHE
                                                         United States District Judge




                                                3
